HIGHLAND BUSINESS SERVICES, INC.




EMPLOYMENT AGREEMENT




THIS  EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
first day of June, 2011 (the “Agreement Date”),  and effective as of the First
day of June, 2011 (the “Effective Date”) by and between Highland Business
Services, Inc., a Nevada public company having its principal place of business
at 201 Avenida Fabricante Ste 100, San Clemente, CA 92672 (the “Company”), and
Rod Place, an individual currently residing in the City of Stockton, CA (the
“Employee”) As used herein, the term “Parties” shall be used to refer to the
Employer and Employee jointly.




WHEREAS:




A.           The Employer is in the business of marketing and selling (either
directly or through subsidiaries) digital phone services, internet, wireless
internet, home security, internet television, satellite television, ip
television, momentum motivational conference through various methods of
distribution including, but not limited to, and in-house outbound call center,
third party call centers, individual distributes making direct sales to
consumers (the “Marketing Business”) and recruiting (either directly or through
subsidiaries) a sales force to market the above reference products and services
(the “Recruiting Business”) (collectively the Marketing and Recruiting Business
are referred to as the “Company’s Business”).




B.           Employer desires to employ Employee to perform services as its
Chief Operations Officer (COO). Employee is willing to be employed by the
Employer, and the Employer is willing to employ Employee on the terms, and
subject to the conditions set forth in this Agreement.




C.          Employer desires to be assured of the association and services of
Employee and Employer acknowledges that Employee does not have any existing
conditions or incapacity which would render his unfit to fulfill his obligations
under this Agreement.




D.           In the course of its operations, the Company has developed and will
continue to develop Confidential Information and Employee will have access to
Company’s Confidential Information. The Company desires the protects its
goodwill; its employee, client and vendor relationships; its present and future
Confidential Information; to prevent competitors from acquiring or appropriating
Company’s Confidential Information; and to protect Company’s competitive
advantage in its line of business.




NOW THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
the Parties hereto acknowledge, Employer and Employee agree as follows:




1.  

EMPLOYMENT.   Employer hereby agrees to employ Employee as its COO to render
such services and perform such duties as are assigned to Employee from time to
time by the Managers and CEO of the Company or other duties as are customarily
undertaken by individuals in similar positions in similar companies. In the
performance of the Employee’s duties, Employee shall work directly with, and
report to the Managers and CEO of the Company. Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth.





1













2.  

TERM.   For purposes of this Agreement, Employee’s employment with the Company
is as-will and “Term” shall commence on the Effective Date and continue until
terminated by either party in accordance with Section 6 this Agreement. Either
Employee or the Company may terminate this agreement and the employment
relationship contemplated hereby for any or no reason, with or without cause,
upon written notice to the other party.

3.  

COMPENSATION.




3.1  

Salary:      Employer shall pay Employee a base annual salary of $120,000 per
year gross less taxes as required by law, payable in accordance with Employer’s
normal policies but in no event less often than semi-monthly (the
“ Salary ”).  Effective 6/1/2011 for each successive year this Agreement is in
effect, compensation shall be adjusted by the Board of Directors of Employer.
The Board of Directors shall have the right to increase the Salary more often
than annually at its sole discretion.







3.2

Stock Option Plan Awards: Employee shall be eligible to participate in Company’s
Stock Incentive Plan and shall be granted an option to purchase 100,000
restricted shares of the Company’s Common Stock upon reaching mutually agreed
upon personal performance goals.




3.3

Restricted Stock Awards: Employee shall be granted 200,000 shares of restricted
stock when goals are met.  




3.4

Stock Awards: Employee shall be granted 50,000 shares of unrestricted stock as
signing bonus for employment.

  




4.  EMPLOYEE BENEFITS.  Subject to the requirements of the California Labor Code
(as defined in Section 1—29.5), Employer and Employee agree as follows:




4.1  

General Benefits:   Employee shall be entitled to receive or participate in all
benefit plans and programs of Employer currently existing or hereafter made
available to Employees or senior management of Employer, including but not
limited to, dental and medical insurance, including coverage for dependents of
Employee, pension and profit sharing plans, 401(k) plans, incentive savings
plans, stock option plans, group life insurance, salary continuation plans,
disability coverage and other fringe benefits.








2










4.2  

Cellular Telephone & Internet: Employer shall provide Employee with a cellular
telephone and high speed internet access for use on Employer’s business and
Employer shall be responsible for all costs and expenses incurred in connection
with the operation and use of such services, including but not limited to,
monthly service charges and maintenance; provided, however, that Employer shall
not be responsible for costs and expenses incurred for personal use of Employee.




4.3  

Assistance:   Employer shall furnish Employee with an Employee office, together
with a portable computer and office equipment and such other facilities and
services as are deemed by the President of Employer to be suitable for his
position and adequate for the performance of his duties and obligations under
this Agreement.  Employer shall also provide Employee with the necessary
communications and computer gear, and related communications service cost and
computer supplies, to support a working remote office.

 

4.4  

Vacation:   Employee shall be entitled during each twelve (12) month period
during the Term of this Agreement to a vacation of three (3) weeks during which
time Employee’s compensation will be paid in full.  Unused days of vacation will
be compensated in accordance with Employer’s policy as established by Employer
from time to time.  Employee may take the vacation periods at any time during
the year as long as Employee schedules time off as to not create hardship on
Employer.  In addition, Employee shall have such other days off as shall be
determined by Employer and shall be entitled to paid sick leave and paid
holidays in accordance with Employer’s policy.




4.5  

Holidays:   Employee shall be eligible for the following paid holidays; New
Year’s Day, Memorial Day, the 4th of July, the 24th of July, Labor Day,
Thanksgiving Day, the day after Thanksgiving Day, six days for the Christmas
Holiday during the last two weeks of December and the Employee’s Birthday.




4.6  

Other Leave:   Employee shall be eligible for the following: two (2) paid days
off for a death in the Employee’s immediate family (parents, sibling, spouse,
child or grandparent); three (3) paid days off for the birth of a child of the
Employee; two (2) paid days for a surgery of Employee (subject to the Manager’s
discretion).








3










5.            DUTIES/SERVICE




5.1  

Position:   Employee is employed as Chief Operations Officer (“COO”) and shall
perform such services and duties as are defined in Addendum A , Job Description,
attached hereto, and as are normally associated with such position, subject to
the direction and  supervision of Employer and its President.




5.2  

Place of Employment:   The place of Employee’s employment and the performance of
Employee’s duties will be at Employer’s corporate headquarters or at collocation
facilities as agreed upon by Employer and Employee.




5.3  

Extent of Services: Employee shall at all times and to the best of his ability
perform his duties and obligations under this Agreement in a reasonable manner
consistent with the interests of Employer.  Employer shall not materially alter
Employee’s title, duties, obligations or responsibilities area without
Employee’s prior written consent.




5.3.1 Except as otherwise agreed by Employer and Employee in writing, it is
expressly understood and agreed that Employee’s employment is
fulltime.  Employee may not be employed by other entities or otherwise perform
duties and undertakings on behalf of others or for his own interest that have a
material impact on his performance of his obligations under this Agreement
unless pre-approved by the Board of Directors.  Employer acknowledges that
Employee presently, or may in the future, serve on the Board of Directors of
those Companies listed on Addendum B or  other companies and such action shall
not be a breach of this section; provided , however , that such other companies
either: (a) are listed on Addendum B , attached hereto; or (b) do not compete
with Employer or interfere with the performance of Employee’s duties pursuant to
this Agreement, as determined in the reasonable judgment of the Board of
Directors.  Unless otherwise agreed by Employer and Employee in writing,
employment of Employee at less than full time shall not affect the vesting of
the Option Shares pursuant to this Agreement.




5.3.2 Additionally, Employer recognizes Employee has, or may have in the future,
non-passive equity positions in other companies, which either: (a) are listed
on Addendum B attached hereto; or (b) do not compete with Employer in the
reasonable judgment of the Board of Directors.  Employer recognizes that such
equity positions may occasionally require some limited attention from Employee
during normal business hours.  However, Employee agrees that if such time is
reasonably considered to materially impact the performance of Employee’s
obligations under this Agreement by the Board of Directors, Employee shall be so
advised and noticed by Employer and Employee shall be required to make
appropriate adjustments to ensure his duties and obligations under this
Agreement are fulfilled.





4










6.  

TERMINATION.   The Term of this Agreement shall end upon written notice by
either party in accordance with the terms of Section 6 of this Agreement.







6.1  

BY REASON OF INCAPACITY OR DISABILITY:   If Employee becomes so incapacitated by
reason of accident, illness, or other disability that Employee is unable to
carry on substantially all of the normal duties and obligations of Employee
under this Agreement for a continuous period of one-hundred-eighty (180) days
(the “ Incapacity Period ”), this Agreement shall terminate but: (a) Employee
shall receive, during the Incapacity Period and for the six (6) month period
thereafter (the “ Extended Period ”), Employee’s Salary payable in periodic
installments on Employer’s regular paydays, at the rate then in effect, reduced
only by the amount of any payment(s) received by Employee pursuant to any
disability insurance policy proceeds; and (b) Employee’s Option Shares shall be
deemed vested through the Extended Period.   For purposes of the foregoing,
Employee’s permanent disability or incapacity shall be determined in accordance
with Employer’s disability insurance policy, if such a policy is then in effect,
or if no such policy is then in effect, such permanent disability or incapacity
shall be determined by Employee’s Board of Directors in its good faith judgment
based upon Employee’s inability to perform normal and reasonable duties and
obligations.




6.2  

BY REASON OF DEATH:   If Employee dies during the Term of or any renewal term
hereof this Agreement, Employer shall: (a) pay to the estate of Employee,
through the end of the fiscal year, for a period of six (6) months beginning on
the date of death (the “ Extended Period ”), Employee’s Salary payable in
periodic installments on Employer’s regular paydays, at the rate then in effect;
and (b) Employee’s Option Shares shall be deemed vested through the date of the
Extended Period. Other death benefits will be determined in accordance with the
terms of Employee’s benefit plans and programs.







6.3  

EFFECT OF TERMINATION ON UNUSED VACATION TIME:   Upon the termination of this
Agreement for any reason whatsoever, Employee shall also have the right to
receive any accrued but unused vacation time, and any benefits vested under the
terms of any applicable benefit plans.











5











7.  

CHANGE IN CONTROL: In the event of a Change In Control (as defined below); and
notwithstanding the fact that Employee may continue to provide services from and
after the Change In Control, Employee shall receive regular compensation for an
agreed upon timeframe. (“ Change In Control ” shall mean (1) a merger or
consolidation in which securities possessing more than fifty percent (50%) of
the total combined voting power of Employer’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction in a transaction approved by
the stockholders, or the sale, transfer, or other disposition of more than fifty
percent (50%) of the total combined voting power of Employer’s outstanding
securities to a person or persons different from the persons holding those
securities immediately prior to such transaction; or (2) the sale, transfer or
other disposition of all or substantially all of the Employer’s assets in
complete liquidation or dissolution of Employer other than in connection with a
transaction described above.)




8.  

CONFIDENTIAL AND PROPRIETARY INFORMATION:   For purposes of this Agreement,
“Confidential Information” means information that is used in the business of the
Company and that both individually or in any combination thereof, (i) is
proprietary to, about or created by the Company; (ii) gives the Company some
competitive business advantages or the opportunity of obtaining  such advantage
or the disclosure of which could be detrimental to the interests of the Company;
(iii) is designed as Confidential Information by the Company, is known by
Employee to be considered confidential by the Company, or from all the relevant
circumstances should reasonably be assumed by Employee to be confidential and
proprietary to the Company and (iv) is not generally known to personnel not
associated with the Company; in all cases whether developed by Company or
Employee in the course and scope of his employment or associated with the
Company, or by any other employee or independent contractor of the Company and
whether or not reduced to writing and whether or not patentable or protected by
copyright law. Such Confidential Information include without limitation, the
following types of information and other information of a similar nature
(whether or not reduced to writing designated as confidential):




8.1  

Any and all information disclosed to Employee or known, learned, created or
observed as a consequence of his employment or association with the Company
regarding or relating in any respect to the Company’s or the Employee’s
invention improvements; designed; original works of authorship; derivative
works; processes; computer software and related information, including without
limitation programs, code, methods or invention embodied therein, as well as
data, documentation, and copyrights related thereto databases, trade secrets and
know-how technology; ideas; copyrights; planned or proposed trademarks, trade
dress, trade names, or service marks; websites; and other intellectual property
or proprietary information rights and any and all rights, applications,
extensions, and renewals in connection therewith (either proposed, filed, or in
preparation for filing);








6











8.2  

Any and all information disclosed to Employee or known, learned, created or
observed as a consequence of his employment or association with the Company
regarding or relating in any respect to the Company’s business methods and
techniques, marketing and/or sales plans or proposals, cost information,
financial information, company valuation, pricing materials, non-public price
lists, machines, research and development, hardware, manufacture, purchasing,
accounting and engineering and/or business communications;




8.3  

Internal personnel and financial information of the Company, vendor information
(including vendor characteristics, service, prices, lists and agreements),
broker information, franchisee owner information, purchasing and internal cost
information, internal service and operational manuals, and the manner and
methods of conducting the business of the Company;  




8.4  

Marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques, forecast
and forecast assumptions and volumes; and future plans and potential strategies
of the Company which have been or are being discussed.;




8.5  

 Names of customers, Independent Business Owners, or Franchisees of the Company
and their representatives, contracts (including their contents and parties),
customer services, and the type, quantity, specification and content of products
and services purchased, leased, licensed or received by customers or franchisees
of the Company; and




8.6 

Confidential and proprietary information provided to the Company by any actual
or potential customers, government agency or other third party (including
businesses, consultants and other persons).  




  

 Such Confidential information does not include (i) information generally known
in the industry in which the Company’s business is conducted, (ii) information
acquired by Employee from any third party, or (iii) information independently
developed by Employee following the termination of this Agreement; provided
however, that in each case, such information was not know as a result of a
breach of any confidentiality obligation to the Company.








7











8.7 

Covenants of the Employee: As a consequence of Employee’s Acquisition or
anticipates acquisition of Confidential Information, Employee shall occupy a
position of trust and confidence with respect to the affairs and business of the
Company. As a material term of this Agreement and to protect the goodwill, the
Confidential Information and the business of the Company, and in view of the
foregoing and of the consideration to be provided to Employee , Employee agrees
that it is reasonable and necessary that Employee agree, and Employee hereby
does agree that Employee shall not, either during or after Employee’s employment
or association with the Company and without the prior consent of the Manager:




 

8.7.1 

ever directly or indirectly, intentionally or unintentionally, reveal, disclose,
furnish, make accessible or disseminate any of the Company’s Confidential
Information, except only as may be expressly required in performing services for
the Company; or




8.7.2 

Ever use or exploit any of Company’s Confidential Information for the personal
or financial gain or benefit of Employee or of any other individual, firm,
corporation or entity or for any other purpose.











8











9.  

NON-DISCLOSURE AND INVENTION AND COPYRIGHT ASSIGNMENT AGREEMENT.   Employee’s
employment is subject to the requirement that Employee sign, observe and agree
to be bound, both during and after Employee’s employment, by the provisions of
Employer’s Non-Disclosure and Invention and Copyright Assignment Agreement, a
copy of which is attached hereto as Addendum C.  Employee’s execution of the
Non-Disclosure and Invention and Copyright Assignment Agreement is an express
condition precedent to Employee’s and Employer’s obligations under this
Agreement.   For the purposes of this Paragraph 8, (i) “Employment Invention”
means any and all inventions; improvement; designs, original works or
authorship; derivative works; processed; computer software and related
information, including without limitation programs, code, methods, or inventions
embodied therein as well as all data and documentation and copyrights related
hereto; databases; trade secrets, know-how; technology; ideas; websites; and/or
other intellectual property or proprietary information rights or any part of any
of the foregoing, conceived, developed, authored, invented or otherwise created
by Employee within the scope of Employee’s employment, on Company’s time, with
the aid or assistance or use of any of the Company’s property or equipment , as
the result of any services or duties performed by Employee for the Company; and
(ii) “Moral Rights” means any rights to claim authorship of any Employment
Invention, to object to or prevent the modification of any Employment Invention,
or to withdraw from, circulate, or control the publication or distribution of
any Employment Invention, and any similar right, existing under any statutory,
administrative, judicial or other law, regulation or rule of any country in the
world, or under any treaty, convention, agreement, protocol, policy or practice,
regardless of whether or not such right is denominated or generally referred to
as “moral right “Employee further agrees to execute, deliver and perform, during
the Term of Employee’s employment with Employer and thereafter, any other
reasonable confidentiality and non-disclosure agreements concerning Employer and
any of its affiliates and its business and products, which Employer promulgates
for other key employees and Employees.




9.1  

Employee hereby irrevocably grants, conveys and assigns to Company all right,
title and interest in and to (i) any and all Employment Inventions; (ii) any and
all copyrights, trademarks, service marks, patents, patent rights and other
intellectual property and proprietary information rights with respect thereto;
(iii) any and all modifications, renewals and extensions thereof; (iv) any and
all existing and future rights, applications, continuations and registrations
with respect thereto; and (v) any and all Moral Rights (in the United States and
worldwide) and hereby forever waives and agrees never to assert any and all
Moral Rights, or any other rights contrary to this provision, that Employee may
have in or with respect to any Employment Invention, even after termination of
Employee’s employment with Company for any reason.








9











9.2  

Employee agrees: (i) to promptly and fully inform Company of any Employment
Invention and to do so in writing if so requested by Company; (ii) to keep and
maintain complete and accurate contemporaneous records of all Employment
Inventions; (iii) to assist Company in every way proper to obtain for Company
and to enforce patents, copyrights, mask work rights, trade secret rights, and
other legal protections for any and all Employee Inventions; and (iv) to
acknowledge and deliver promptly to Company (without charge to Company but at
the expense of Company) such written instruments and to do such other acts as
may be necessary in the opinion of the Company to obtain and maintain letters
patent, copyrights and title in any Employment Invention to Company.   







10.  

COVENANT NOT TO COMPETE:  As a material term of this Agreement and to protect
the goodwill, the Confidential Information, and/or the business of the Company,
Employee agrees that during the “Covenant Period” (as defined below), Employee
shall not, in any geographic area in which the Company conducts business at any
time during the duration of Employee’s employment, directly or indirectly,
either individually or on behalf of or with any person or entity: (i) compete
with or against Company or engage in any aspect of the industry in which the
Company operates or otherwise in competition with Company (ii) directly or
indirectly own, manage, operate, control, be employed by, or provide management
or consulting services to any person or entity (other than Company or any
affiliate of Company) that competes with, or is a competitor of the Company (the
“Competing Entity”); (iii) discuss the possibility of employment or other
relationship with any Competing Entity; (iv) render or provide any services to
or for any Competing Entity; or (v) discuss or otherwise deal with any customer,
client or vendor with the Company regarding the extent or nature of the present
or future business of any client or vendor with Company. Without limiting the
foregoing, Employee shall not during the Covenant Period recruit or attempt to
recruit any person in, or within fifty (50) mile radius of any territory in
which the Company conducts business or recruits sales or marketing personnel,
(collectively, the Recruiting Territory”) to install, market and/or sell any
products or services that competes with products or services marketing or sold
by the Company.




For purposes of this Agreement, “Covenant Period” means the period beginning on
the earlier of the date of Employee’s acceptance of an offer of employment or
association with the Company, or the date of this Agreement and continuing for
two (2 years after the later of (A) the date of the termination of the
Employee’s employment or association with the Company whether Employee retires,
resigns, quits, is fired or discharged , or otherwise ceases employment or
association with Company or (B) the latest date on which Employee Breaches any
of the provisions of this Agreement.

 

 








10











11.  

COVENANT NOT TO PROVIDE SERVICES: NON-SOLICITATION:   Employee acknowledges the
character of the Company’s business and the substantial amount of time, money
and effort that the Company has spent and will spend in recruitment of clients,
customers and/or accounts. As a material term of this Agreement and to protect
the goodwill, the Confidential Information and the business of the Company,
Employee covenants that during the Covenant Period, as defined above, Employee
shall not , either individually or on behalf of or with any other person or
entity, directly or indirectly (i) provide products or services that are the
same as or similar to the business engaged in by Company to any individual or
entity that was a current or former customer, client and/or account of Company
at the time of Employee’s employment with the Company or during the one (1) year
period immediately preceding the termination of Employee’s employment; (ii)
solicit or otherwise attempt to sell products or services that are  the same as
or similar to the business engaged in by Company to any individual or entity
that was a prospective customer, client and/or account of Company whose business
Employee solicited as a representative of or on behalf of Company within the six
(6) month period immediately preceding the termination of Employee’ employment
or association with Company, or whose identity Employee learned of as a
consequence of his employment or association with Company; (iv) solicit or
otherwise deal with any customers, client, vendors, and/or accounts oc Company
in any manner designed to (or that reasonably could) divert business from
Company; and/or (v) solicit or otherwise induce any employee of the Company to
terminate his or her employment with Company.




12.  

RIGHTS OF OTHER PERSONS: Employee shall not disclose to Company, or use in the
performance of his work or responsibilities for Company, any proprietary or
confidential information , any trade secret or any other intellectual property
of (a) Employee, (b) any former employer of Employee, or (c) any other
individual or entity , unless Company has received written authorization from
Employee or such former employer or other individual or entity and Company has
instructed Employee in writing to do so. The provisions of this section are not
intended to create any rights as an intended third-party beneficiary for any
third party.







13.  

RETURN OF EMPLOYER PROPERTY: Employee agrees that upon any termination of his
employment, Employee shall return to Employer within a reasonable time not to
exceed two (2) weeks, and shall have not right to use:








11











13.1  

Confidential Information or any documents, drawings, reports, correspondence,
records, procedures, books, manual, notebooks, files, data, forms, materials,
supplies, computer disks or other computer-stored information, computer
programs, materials, and/or other documentation (and copies thereof) regarding
or relating to Confidential Information in Employees’ possession, custody or
control, irrespective of whether such information and documentation was prepared
or compiled by Employee, Company or Company’s other employees or independent
contractors. Employee agrees that Employee will not retain any copies of any of
the above-described items or information.; or




13.2  

All equipment and tangible personal property entrusted to Employee by Company.
Employee acknowledges that all such information, documentation, equipment and
tangible personal property described above is and shall remain the sole and
exclusive property of the Company.







14.  

RELATIONSHIP OF PARTIES: The Parties intend that this Agreement create an
at-will employee-employer relationship between the Parties.




15.  

NOTICES:   All notices, required and demands and other communications hereunder
must be in writing and shall be deemed to have been duly given when personally
delivered or when placed in the United States Mail and forwarded by Registered
or Certified Mail, Return Receipt Requested, postage prepaid, or when forwarded
via reputable overnight carrier, addressed to the party to whom such notices is
being given at the following address:




As to Employer:




Highland Business Services, Inc.

201 Avenida Fabricante Ste 100

San Clemente, CA 92672

Attn: C.E.O.




As to Employee:




Rod Place

5650 Saint Andrews Drive

Stockton, CA 95219







Address Change: Any party may change the address(es) at which notices to it or
him, as the case may be, are to be sent by giving the notice of such change to
the other Parties in accordance with this Section 11 .




16.   MISCELLANEOUS:








12











16.1  

Entire Agreement.   This Agreement and the Addendums hereto contain the entire
agreement of the Parties.  This Agreement may not be altered, amended or
modified except in writing duly executed by both of the Parties. By execution of
this Agreement by Employee, Employee acknowledges that the Employee Employment
Agreement between Employee and Elevate Marketing Group, LLC dated September 1 ,
2008 is hereby terminated.




16.2  

Assignment.   Employee may not assign this Agreement or its duties and
obligations hereunder, to any individual or entity. Company may assign this
Agreement and obligations and duties hereunder to any purchaser of the Company.




16.3  

Binding.   This Agreement shall be binding upon and inure to the benefit of the
Parties, their personal representative, successors and assigns and in the event
of any subsequent merger, consolidation, or similar transaction by Employer, all
rights of Employee shall continue and remain enforceable, at Employee’s election
against any said successor or assign.




16.4  

No Waiver.   The waiver of the breach of any covenant or condition herein shall
in no way operate as a continuing or permanent waiver of the same or similar
covenant or condition.




16.5  

Severability.   If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way.  The Parties hereto
agree to replace any invalid provision with a valid provision which most closely
approximates the intent of the invalid provision.




16.6  

Reformation   The Company intends to restrict Employee under this Agreement only
to the extent necessary to protect Company’s legitimate business interests. The
Company and Employee agree that the scope, duration and geographic area
provisions hereof are reasonable. In the event a court of competent jurisdiction
concludes that any provision of this agreement is too restrictive, such
provision(s) shall nevertheless be valid and enforceable to the fullest extent
permitted by such court, and such provision(s) shall be reformed to the maximum
scope, time or geographic limitations determined appropriate by such court. If a
court of competent jurisdiction determines that any portion of this Agreement is
invalid or unenforceable, such determination shall not affect the validity and
enforceability of the remaining portions of the agreement.







16.7  

Interpretation.   This Agreement shall not be construed more strongly against
any party hereto regardless of which party may have been more responsible for
the preparation of Agreement.








13











16.8  

Governing Law Employee Acknowledges and agrees that, regardless of any location
in which Employee resides during the term of this Agreement, Employee’s
employment with and relationship to the Company takes place in California and
this Agreement and all terms and provisions herein shall be interpreted and
construed and enforced in accordance with the laws of the State of California,
without giving effect to any conflict of laws provisions and each party
expressly submits to the exclusive, personal jurisdiction of the federal and
state courts situated in San Clemente, California




16.9  

Arbitration.




16.9.1   Any dispute or claim arising to or in any way related to this Agreement
shall be settled by binding arbitration in San Clemente, California but any
dispute or controversy arising out of or interpreting this Agreement shall be
settled in accordance with the laws of the State of California as if this
Agreement were executed and all actions were performed hereunder within the
State of California.  All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA").  AAA
shall designate an arbitrator from an approved list of arbitrators following
both Parties' review and deletion of those arbitrators on the approved list
having a conflict of interest with either party.  Each party shall pay its own
expenses associated with such arbitration and except for Employer’s obligations
under the Securities Exchange Act of 1934, the Parties agree to keep all such
matters confidential.  A demand for arbitration shall be made within a
reasonable time after the claim, dispute or other matter has arisen and in no
event shall such demand be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statutes of limitations.  The decision of the
arbitrators shall be rendered within 60 days of submission of any claim or
dispute, shall be in writing and mailed to all the Parties included in the
arbitration.  The decision of the arbitrator shall be binding upon the Parties
and judgment in accordance with that decision may be entered in any court having
jurisdiction thereof.




16.9.2 The only claims or disputes excluded from binding arbitration under this
Agreement are the following: any claim by Employee for workers’ compensation
benefits or for benefits under an Employer plan that provides its own
arbitration procedure; and any claim by either party for equitable relief,
including but not limited to, a temporary restraining order, preliminary
injunction or permanent injunction against the other party.

 

16.9.3  This agreement to submit all Covered Claims to binding arbitration in no
way alters the exclusivity of Employee’s remedy in the event of any termination
without Cause or the exclusivity of





14







Employee’s remedy in the event of any termination with Cause, and does not
require Employer to provide Employee with any type of progressive discipline.




16.9.4   Titles.   Titles to the sections of this Agreement are solely for the
convenience of the Parties and shall not be used to explain, modify, simplify,
or aid in the interpretation of the provisions of this Agreement.




16.9.5  Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but together which shall constitute one and
the same instrument.




 16.9.6  Exhibits .  The Exhibits attached hereto, are an integral part of this
Agreement are incorporated by reference herein.
















[Signature page to follow]





15










IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.




Employer: HIGHLAND BUSINESS SERVICES, INC. a Nevada corporation







By: /S/ Wright W. Thurston

(signature)




Wright W. Thurston

President







Employee:




By: /S/ Rod Place

(signature)




Rod Place

COO





16










ADDENDUM A




Job Description for Benjamin Ward

  
 




Job Title:

Chief Operations Officer

Department:

Operations

Reports To:

President/ Chief Employee Officer










SUMMARY










ESSENTIAL DUTIES AND RESPONSIBILITIES include the following







 Other duties may be assigned.











17










ADDENDUM B

Approved Non-Highland Business Services, Inc.

Business Activity Exemptions




 

Description of Business Activity

 

Any charitable work for a recognized 501(c)3 charitable cause

 

Any position or work performed in furtherance of the reasonable aims of any
religious organization to which the Employee is associated.

 

Any part-time work that will not materially interfere with the conduct of
completion of the Employee’s duties and responsibilities to Highland Business
Services.

 

Any work, function or position that, in the sole discretion of the President or
CEO, is approved hereunder.


































































































18



















Schedule 1
to Addendum C

Copyrighted And Copyrightable Work Exempt From
This Employee Nondisclosure And Invention
And Copyright Assignment Agreement



Description of Work

Employee’s Signature  Employer’s Signature

None






































19







Schedule 2
to Addendum D

Unpatented But Potentially Patentable
Ideas And Inventions
Conceived Prior To Employment With Employer



Description of Ideas & Inventions

Employee’s Signature  Employer’s Signature

None

































































20





